Exhibit 10.49
AMENDMENT NO. 1 TO
REGISTRATION RIGHTS AGREEMENT
          THIS AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (this
“Amendment”) is made and entered into as of July 28, 2009, by and between Apollo
Group, Inc., an Arizona corporation (“Apollo”), Carlyle Venture Partners III,
L.P., a Delaware limited partnership (“Carlyle”), Apollo Global, Inc., a
Delaware corporation (“Global”).
          WHEREAS, Apollo, Carlyle and Global are parties to that certain
Registration Rights Agreement, dated October 22, 2007 (the “Agreement”); and
          WHEREAS, the parties have amended the Joint Venture Agreement dated as
of October 22, 2007 and desire to amend the Agreement in accordance with
paragraph 10(d) thereof to update certain references to the Joint Venture
Agreement in order to correct such references as further described below.
          NOW, THEREFORE, in consideration of the foregoing and for other good
and valid consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
          1. The references in the Agreement to “Joint Venture Agreement” are
hereby deleted and replaced with “Capital Contribution Agreement”.
          2. Except as amended hereby, the Agreement shall remain in full force
and effect. This Amendment may be executed in two or more counterparts and by
facsimile, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.
[Signature Page to Amendment No. 1 to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1
to Registration Rights Agreement as of the date first set forth above.

            APOLLO GLOBAL, INC.
      By:   /s/ Jeffrey Langenbach         Name:   Jeffrey Langenbach       
Title:   President          APOLLO GROUP, INC.
      By:   /s/ Brian L. Swartz         Name:   Brian L. Swartz        Title:  
Chief Financial Officer          CARLYLE VENTURE PARTNERS III, L.P.
      By:   TCG VENTURES III, L.P.,         as the General Partner             
By:   TCG VENTURES III, L.L.C.,         as the General Partner                 
  By:   /s/ Brooke Coburn         Name:   Brooke Coburn        Title:   Managing
Director     

[Signature Page to Amendment No. 1 to Registration Rights Agreement]

 